          Case 4:19-cv-04130-YGR Document 58 Filed 06/19/20 Page 1 of 3



 1   ROBERT J. ROMERO (SBN 136539)
     rromero@hinshawlaw.com
 2   SUSAN F. DENT (SBN 292900)
     sdent@hinshawlaw.com
 3   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 4   San Francisco, CA 94111
     Telephone: 415-362-6000
 5   Facsimile:    415-834-9070
 6   DAVID GEVERTZ (appearing Pro Hac Vice)
     dgevertz@bakerdonelson.com
 7   CLINT CROSBY (appearing Pro Hac Vice)
     ccrosby@bakerdonelson.com
 8   BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
     3414 Peachtree Road, N.E., Suite 1500
 9   Atlanta, GA 30326
     Telephone: 404-577-6000
10   Facsimile:    678-406-8810
11   Attorneys for Defendants AVANI MEDIA, LLC and
     THE 615 MEDIA GROUP, LLC .
12

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                    OAKLAND DIVISION
16   RACHEL MILLER-GARCIA,                    )    Case No. 19cv4130 YGR
                                              )
17               Plaintiff,                   )    [PROPOSED] FIRST AMENDED CASE
                                              )    MANAGEMENT AND PRETRIAL
18         vs.                                )    ORDER
                                              )
19   AVANI MEDIA, LLC; THE 615 MEDIA          )
     GROUP, LLC, et al.,                      )
20                                            )
                 Defendants.                  )
21

22   //
23
     //
24
     //
25
     //
26
     //
27

28   //
                                               1
                      FIRST AMENDED CASE MANAGEMENT AND PRETRIAL ORDER- CASE NO. 19CV4130
                                                                                     YGR
          Case 4:19-cv-04130-YGR Document 58 Filed 06/19/20 Page 2 of 3



 1          The Court hereby sets the following first amended trial and pretrial dates, hereby superseding
 2   this Court’s March 03, 2020 Pretrial Order:
 3                             FIRST AMENDED PRETRIAL SCHEDULE
 4
                             Deadline                           First Amended Date
 5
                 Case Management Conference           Monday, December 21, 2020, at 2:00PM
 6

 7
                 Private Mediation Completion         June 15, 2020
 8
                 Last Day to Join Parties or          Court Approval and Good Cause by
 9               Amend Pleadings                      Motions under FRCP 16(b)(4)
10               Non-Expert Discovery Cutoff          November 16, 2020
11
                 Disclosure of Expert Reports Opening: November 23, 2020
12               (Required to Provide Written Rebuttal: December 7, 2020
                 Reports Compliant with FRCP
13               26(A)(2)(B))
14                                                    December 21, 2020
                 Expert Discovery Cutoff
15
                 Dispositive Motions/Daubert          February 17, 2021
16               Motions to be Heard By:              [filed January 13, 2021]
17
                 Compliance Hearing                   May 21, 2021 at 9:01 AM
18
                 Joint Pretrial Conference            May 28, 2021
19               Statement

20               Pretrial Conference                  June 11, 2021
21               Trial Date and Length                Monday, June 28, 2021 at 8:30AM for
                                                      Jury Trial
22

23
            Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
24
     and confer in advance of the Pretrial Conference. The compliance hearing on Friday, May 21, 2021
25
     at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting Instructions
26
     and are in compliance therewith.
27

28
                                                        2
                         FIRST AMENDED CASE MANAGEMENT AND PRETRIAL ORDER- CASE NO. 19CV4130
                                                                                        YGR
          Case 4:19-cv-04130-YGR Document 58 Filed 06/19/20 Page 3 of 3



 1          The compliance hearing shall be held in the Federal Courthouse, 1301 Clay Street, Oakland,
 2   California, in Courtroom 1. Five (5) business days prior to the date of the compliance hearing, the
 3   parties shall file a one-page JOINT STATEMENT confirming they have complied with this
 4   requirement or explaining their failure to comply. If compliance is complete, the parties need not
 5   appear and the compliance hearing will be taken off calendar.
 6          Telephonic appearances will be allowed if the parties have submitted a joint statement in a
 7   timely fashion. Failure to do so may result in sanctions. The parties must comply with both the
 8   Court’s Standing Order in Civil Cases and Standing Order for Pretrial Instructions in Civil Cases for
 9   additional deadlines and procedures. All Standing Orders are available on the Court’s website at
10   http://www.cand.uscourts.gov/ygrorders.
11

12
                    IT IS SO ORDERED.
13

14   Dated: June ___,
                 19 2020
15                                                         ______________________________________
                                                           YVONNE GONZALEZ ROGERS
16
                                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
                        FIRST AMENDED CASE MANAGEMENT AND PRETRIAL ORDER- CASE NO. 19CV4130
                                                                                       YGR
